Motion Granted; Appeal Dismissed and Memorandum
Opinion filed May 24, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00255-CV
____________
 
TINA V. PORTER AND BRIAN L. PORTER, Appellants
 
V.
 
TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
Appellees
 
 

On Appeal from the 313th District Court
Harris County, Texas
Trial Court Cause No. 2010-81214
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 29, 2010.  On May 17, 2011, appellants
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges, and Justices
Seymore and Boyce.